Citation Nr: 0525188	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  04-18 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date earlier than December 18, 
2002 for the award of a 100 percent disability evaluation for 
the service-connected chronic obstructive pulmonary disease 
(COPD).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran served on active duty from August 1956 to 
February 1960 and from May 1960 to August 1976.  

This appeal arose from an April 2003 rating decision of the 
Muskogee, Oklahoma, Department of Veterans Affairs (VA), 
Regional Office (RO), which awarded a 100 percent disability 
for the veteran's service-connected COPD effective December 
18, 2002.


FINDING OF FACT

The veteran's claim for an increased evaluation for the 
service-connected COPD was received on December 18, 2002 and 
the evidence of record indicates that entitlement to an 
increased evaluation was not ascertainable prior to that 
date.


CONCLUSION OF LAW

Under the governing law, the effective date of the award of 
the 100 percent disability evaluation for COPD is December 
18, 2002.  38 U.S.C.A. §§ 5103A, 5103(a), 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.400, 3.400(c) (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary matters

The Veteran's Claims Assistance Act of 2000 (VCAA) was signed 
into law on November 9, 2000.  This has been codified at 
38 U.S.C.A. §§ 5103(a) and 5103A (West 2002).  The regulation 
implementing the statute can be found at 38 C.F.R. § 3.159.  
These laws require that, upon the receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously of record, that is necessary to substantiate the 
claim.  This notice shall indicate which portion of the 
information and evidence, if any, is to be provided by the 
claimant, and which portion, if any, is to be obtained by VA 
on behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2004).  VA must make reasonable 
efforts to assist the claimant in obtaining the relevant 
evidence, except that VA is not required to assist if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a)(1) and 
(2) (West 2002); 38 C.F.R. § 3.159(c).  

VA must make reasonable efforts to obtain records identified 
by the claimant and which the claimant has authorized VA to 
obtain.  If VA is unable to obtain these records, VA must 
notify the claimant of the records that could not be 
obtained, briefly explain the efforts made to obtain them, 
and describe any further actions VA will take with respect to 
the claim.  38 U.S.C.A. § 5103A(b)(1) and (2) (West 2002);  
38 C.F.R. § 3.159(c)(1) (2004).  If VA is attempting to 
obtain records from a Federal department or agency, the 
effort to obtain them will continue until the records have 
been obtained unless it is reasonably certain that such 
records do not exist or that further efforts to find them 
would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2004).

The veteran had received VCAA notice pertaining to his 
increased evaluation claim in January 2003.  It does not 
appear that he was sent VCAA notice on the earlier effective 
date claim; however, the March 2004 statement of the case 
(SOC) did contain all the pertinent laws and regulations 
pertaining to VA's notice and assistance duties.  The veteran 
did not indicate that there were any records available that 
would support his claim for an earlier effective date.  
Therefore, it is found that the Board may proceed to the 
merits of the case.


Applicable laws and regulations

In general, the effective date of a claim for an increased 
evaluation will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400 (2004).  According to 38 C.F.R. § 3.400(o)(2) (2004), 
the effective date of an increase in compensation is the 
earliest date as of which it is factually ascertainable that 
an increase in disability occurred if the claim is received 
within one year from such date; otherwise, the date of 
receipt of the claim.  The Court of Appeals for Veterans 
Claims (CAVC) has held, in Servello v. Derwinski, 3 Vet. App. 
196 (1992); Harper v. Brown, 10 Vet. App. 125 (1997), that 
the Board must look at all communications that can be 
interpreted as a claim for an increased rating, as well as 
the evidence of record, and determine the earliest date as of 
which, within the year prior to the claim, the increase in 
disability was ascertainable.

According to 38 C.F.R. § 4.97, Diagnostic Code (DC) 6604 
(2004), a 100 percent disability evaluation for COPD is 
warranted when there is FEV-1 less than 40 percent of 
predicted value, or; the ration of Forced Expiratory Volume 
in one second to Forced Vital Capacity (FEV-1/FVC) less than 
40 percent, or; Diffusion Capacity of Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) less than 40 
percent predicted, or; maximum exercise capacity less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart failure), or; 
right ventricular hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac catheterization), or; episode(s) of 
acute respiratory failure, or; requires outpatient oxygen 
therapy.  


Factual background and analysis

A review of the evidence of record indicates that the veteran 
filed his claim for an earlier effective date in December 
2002; it was received at the RO on December 18, 2002.  The 
veteran was sent a VCAA letter at the time that he had filed 
his claim for an increased evaluation; he did not indicate 
that there were any records available.  The only record added 
to the claims folder was the report of the March 2003 VA 
examination.  Therefore, there is no medical evidence of 
record that demonstrates entitlement to an increased 
evaluation for COPD during the one year period prior to the 
December 18, 2002 claim.  As a consequence, the effective 
date of the claim for an increased evaluation must the date 
of receipt of the claim, December 18, 2002.  


ORDER

An effective date earlier than December 18, 2002 for the 
award of a 100 percent evaluation for the service-connected 
COPD is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


